Willson, Judge.
On the twenty-sixth day of April, 1887, the defendant shot and wounded John Mitchell, and said Mitchell died from the effects of said wound about one month after it was inflicted. On July 23, 1887, the defendant was tried for said homicide and was convicted of murder in the first degree, and *191the death penalty was assessed against him. Defendant moved the court to grant him a new trial, which motion having been refused, he has prosecuted an appeal to this court.
On the trial of the case, counsel for the defendant (said counsel having been appointed by the court,, the defendant having employed none to represent him) interposed in his behalf the defense of insanity, insanity existing at the time of the commission of the homicide. Upon this issue evidence was adduced both by the State and in behalf of the defendant, and the court in its charge to the jury explained the law relating to such issue fairly, fully and correctly. ÍSTo exceptions were taken to the charge at the time of the trial, but in this court counsel for the defendant, while conceding that in the main the charge is a good one, makes two objections to it: First, because, after the court in one paragraph of the charge had instructed the jury that every man is supposed to be sane and responsible for his acts until the contrary is shown to the satisfaction of the jury, it again instructed them in a subsequent paragraph that the burden of proof was upon the defendant to establish insanity. Second, because the court omitted to instruct the jury that, if they should acquit the defendant on the ground of insanity, they should so state in their verdict.
With respect to the first objection to the charge, we do not think it is a valid one. In this particular, as in every other, the charge expounds the law correctly, and, when considered in connection with other portions of the charge upon the issue of insanity, it can not be reasonably concluded that the legal presumption of sanity, and the burden of proving insanity, correctly explained to the jury, could have influenced the jury prejudicially to the defendant. It is not contended, and could not be successfully, that these paragraphs of the charge do not state the law correctly. (Willson’s Texas Crim. Law, sec. 85.) The objection is, that said paragraphs make the presumption of sanity and the burden of proving insanity too prominent. We do not think the objection is well made.
With respect to the second objection we do not regard it as a substantial one. While it is provided that “when the defendant is acquitted on the ground of insanity, the jury shall so state in their verdict” (Code Crim. Proc., art. 722), we think this provision is directory merely, and that, while it would be proper and right for the court to instruct the jury in accordance therewith, still, a failure to do so, when it does not appear that the rights *192of the defendant were probably injured by such omission, should not be regarded as material error.
There is but one serious question presented in this case, and that is, Does the evidence sustain the conviction upon the issue of the defendant’s insanity? We have given to the evidence a most careful and thorough consideration, and we are clearly of the opinion that the defense of insanity was sustained, and that the defendant should have been acquitted. We have arrived at this conclusion upon the following facts and reasons:
The homicide can not, be reasonably accounted for upon any other hypothesis than the insanity of the defendant. hTo motive whatever, for the act, is disclosed by the evidence. There had been no previous difficulty between the deceased and the defendant; they were friendly, and had never been otherwise. Defendant lived upon the premises of the deceased, and was employed as a farm laborer by deceased. They were working together in the field, planting cotton, the defendant sowing the cotton seed. Deceased remarked to defendant that he was making too many skips in sowing the seed. Defendant made no reply, but continued his work for half an hour, when he quit his work, went to his House, a few hundred yards distant, armed himself with a pistol, which he carried openly in his hand, returned to the field, and, as he approached where the deceased and another person (the brother of the defendant) were at work, he was muttering and, as the witness expressed it, “rolling out the damns.” The witness, and the only eye witness of the tragedy, observing the pistol in defendant’s hand, and hearing his mutterings, called the attention of deceased to defendant, and inquired what such conduct meant, and the deceased replied: “Green (meaning the defendant) must be crazy.” Defendant continuing to approach deceased in the manner described, the deceased, evidently becoming alarmed, ran and defendant ran after him. When deceased had run about one hundred yards, he stopped, turned around and threw up his hands, when defendant, who was then about six feet distant, fired the pistol, wounding deceased in the head. Defendant then deliberately walked away and out of the field. We have recited the facts, substantially, immediately connected with the homicide, and as detailed by the brother of the defendant, the only person present at the time of the killing except the deceased and the defendant. And we will here remark that this witness, although the brother of the defendant, appears to have stated fully and truthfully the facts of this deplorable *193occurrence. The truth of his narrative has not been questioned in any particular, but is strongly corroborated by the other evidence.
What do these facts indicate and prove? Do they show express malice? Do they show a sedate and deliberate mind? There has been no lying in wait, no antecedent menaces, no former grudges, no concerted schemes to do bodily injury to the deceased; in fact, the evidence discloses none of the usual indicia of malice except the apparently deliberate manner in which the homicide was committed.
It can not be reasonably concluded that malice was engendered in the mind of the defendant by the remark made to him by the deceased about the manner in which he was sowing the cotton seed. Certainly no sane person would have taken offense at such a remark. If this remark influenced the defendant, after half an hour’s brooding over it, to quit his work, walk several hundred yards and back, and, in a strange, wild, Unreasoning manner, take the life of his friend and employer, with whom he had lived and labored for months previous, and in whose employment he was then earning a livelihood, it is to our minds cogent evidence that his mind was diseased—his reason dethroned. It indicates insanity—not malice—not a sedate and deliberate mind, but a mind wrecked, shattered, devoid of reason, beclouded by delusions, and the slave of wild, uncontrollable impulses.
If the facts we have recited were the only facts before us, our consciences would force us to conclude that the act was the offspring of an insane mind, and could not have resulted from a sedate and deliberate mind. But the defense of insanity does not rest alone upon the evidence we have stated. For six or seven months prior to the homicide, it was the general remark and rumor in the neighborhood in which, the defendant lived, among those who associated with him and observed him closely, that his mental condition had undergone a marked change. He had become taciturn, morose, unsocial, absent minded, listless, apparently deeply absorbed in thought, avoiding company and seeking solitude. In short, it was rumored in the neighborhood that he was “going crazy.” And the evidence shows that the deceased was not only aware of this rumor, but he believed the truth of it; for, a short time before the homicide, he stated to a friend that the defendant was “going crazy,” and, to establish his assertion, ordered the defendant to bring him a rail. Defendant stood with head down and paid no attention to the order. *194After a while, deceased said to him: “Green, I told you to bring me a rail.” Defendant said: “Oh, I forgot,” and went and brought the rail.
It is evident also from the conduct and language of the deceased at the time of the homicide that he believed that the defendant was insane. It was generally understood in the neighborhood, and had been so understood for six or seven months prior to the homicide, that the defendant was mentally changed, and several instances of strange and unusual conduct on his part, occurring prior to the homicide, and indicating mental derangement, are related by witnesses. His conduct immediately after the homicide, at the time of his arrest, and during his trial, likewise strongly support the defense of insanity. He made no effort to escape after he had committed the deed. He evinced no concern whatever about what he had done. He remained openly in the vicinity of the tragedy from ten o’clock in the morning until night, and then went to his house, within a short distance of where his victim was, and went to bed. Ho one arrested or attempted to arrest him during the day, although it was known to several what he had done, and that he was in the immediate vicinity. We can only account for this strange unconcern on the part, of the defendant, and of the community, upon the theory of defendant’s insanity, and the belief on the part of the community that he was insane. If he had been sane, having every opportunity to escape, he certainly would have yielded to the instinct of self preservation and sought safety in flight or concealment. Had the people of that community believed him to be sane, it is indeed strange that they did not immediately arrest him and secure his safe keeping to answer for his crime. Sane men, when they perpetrate such unprovoked and atrocious deeds as the defendant had perpetrated, are not usually permitted to wander at will in the vicinity of their crime and in the presence of the society which they have outraged.
While this court is slow to disturb the verdict of a jury upon the ground that it is not warranted by the evidence, it can never give its assent to a verdict which forfeits the life of a human being when the evidence plainly shows, or even preponderates in favor of the theory, that the act committed was conceived and' executed by an insane, irresponsible mind. It would be a foul blot upon, the records of justice and of the law to visit the extreme punishment of death upon one who has already been visited by a misfortune greater than death, one whose reason *195has been dethroned, whose mind has been wrecked, whose power to choose between right and wrong has been destroyed. In the case before us, we think the insanity of the defendant was clearly established by the evidence, and that the verdict of the jury is contrary to the evidence; and the trial judge erred in. not setting aside the verdict upon the motion of defendant’s counsel, and because of this error the judgment is reversed and the cause is remanded.
Opinion delivered November 9, 1887.

Reversed and remanded.